DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              QUIN HEARN,
                               Appellant,

                                    v.

                          ANTHONY HEARN,
                              Appellee.

                              No. 4D22-1620

                         [December 15, 2022]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Greenhawt, Judge; L.T. Case No.
FMCE17-013097.

  Norman S. Segall of Lubell & Rosen LLC, Coral Gables, for appellant.

  Erik W. Scharf of The Scharf Appellate Group, Miami, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.